DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-3 as originally filed are pending and have been considered below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-3, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 2, at line 4, the recitation “the side” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent No. 6,226,841).
As per claim 1, Lin teaches a device to deter maritime birds, rodents and other animals (it is understood that the device is capable of deterring maritime birds, rodents and other animals) comprising: a) A distal end (top end of 2; figure 2) resembling the 
As per claim 2, Lin teaches a device to deter maritime birds, rodents and other animals (it is understood that the device is capable of deterring maritime birds, rodents and other animals) comprising: a) A distal end (top end of 2; figure 2) resembling the head of a snake (it is understood that the curved head of 2 resembles the head of a snake since snake heads may have many different shapes and sizes; figure 2); b) A proximal end (bottom end of 2; figure 2) with a receptacle (22); c) At least one hole (23) in the side of the receptacle (figure 2).
As per claim 3, Lin teaches a pin (25) that passes through said hole and into a rope (figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to rope apparatuses in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633